ROBERT L. BLAND, Judge,
dissenting.
The amount of the award made by a majority of the court in this case is small, but the principle involved is important.
The West Virginia industrial school for boys is one of the penal institutions of the state. In the conduct and maintenance of the institution the state is engaged in the exercise of a *283governmental function. The state is not liable, in the absence of a statute making it so, to respond in damages for loss of property occasioned by the wrongful conduct of an inmate of the school. There is no statute in West Virginia making the state liable in damages for the claim upon which the award is based.